DETAILED ACTION
Examiner’s Statement of Reasons for Allowance
Claims 1-6 are allowed. 
The art of record does not suggest the totality of limitations recited in independent claim 1.  For instance, although Foxwell US5485757 (fig.5) discloses a rotation transmission apparatus to include rotary bodies (31B and 35), a damper (48), first and second encoders (teeth of 34 and teeth of 54), first and second sensors (52 and 53) and a connection member (36) that connects the pair of rotary bodies (31B and 35) to transmit torque, Foxwell does not disclose the connection to be “at rotation centers thereof” (i.e., at the centers of the rotary bodies) as was added to claim 1 by the 6/22/2018 preliminary amendment (lines 8-9 of claim 1). The examiner further notes that although it was known to connect generic rotary bodies at their centers (e.g., see bodies [22 and 16] connected by member [48] in  fig.2 of Verdejo US8286038), the prior art does not provide any teaching, suggestion or motivation to modify Foxwell toward that end, nor was there any readily apparent cogent reasoning that is unequivocally independent of improper hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the entirety of applicant’s claimed invention.  Claims 2-6 depend from claim 1 and are thus similarly allowable.  
The examiner finds the claims to be sufficiently clear and precise in accordance with MPEP 2173.02(II) which states that the claims are not read in a vacuum but rather “must not be rejected” but rather "the examiner should allow claims" that 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658